GLADNEY, Judge.
This is one of two suits for negligent injury, which were consolidated for purposes of trial. It arises out of a collision between a motorcycle and a pick-up truck, which occurred on February 6, 1961, at approximately 6:00 o’clock P.M. in Haynes-ville, Louisiana. In the companion suit, La.App., 160 So.2d 246, Maurice N. Bird-well sued Southern Farm Bureau Casualty Insurance Company and Fred Crump. A third suit arising from the same accident which was instituted by James A. Morgan against Southern Farm Bureau Insurance Company, No. 8671 on the Civil Docket of the United States District Court for the Western District of Louisiana, has been decided by Judge Ben C. Dawkins. Judgments in the Birdwell and Burrow cases were rendered in favor of plaintiffs and defendants have appealed. In the separate suit brought by Morgan, judgment likewise was rendered in favor of plaintiff. Both plaintiffs in the consolidated cases herein have answered the appeal and prayed for increased awards.
With reference to the assessment of liability, the facts and issues are the same in this case as in Birdwell v. Southern Farm Bureau Casualty Insurance Company. Plaintiff by answer to the appeal has requested the award of damages as made by the trial court, be increased.
Jack Burrow sustained a mild cerebral' concussion and other injuries, including a laceration of the left eyelid, contusion of the forehead, and multiple abrasions of the left thigh, leg and left knee. He suffered also from chest pains. The injuries to the-eyelid and knee required suturing. He was-hospitalized for two days and thereafter was treated by Dr. Joseph Brumfield. The lacerations of the eyelid and knees became infected. A hematoma developed on the-left knee. Burrow was required to use-crutches for a short period and received treatment until March 17, 1961, when he was discharged. Although the injuries-were somewhat painful they were of a temporary nature. An award of One Thousand ($1,000.00) Dollars for pain and suffering was made by the trial court. We find this award is neither inadequate nor excessive.
The judgment is accordingly affirmed, at defendants’ cost.